NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued March 1, 2011
                                 Decided March 25, 2011

                                          Before

                             MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 10‐3119

LONALD HEEMAN,                                     Appeal from the United States District
    Plaintiff‐Appellant,                           Court for the Central District
                                                   of Illinois
       v.
                                                   No. 09‐3184
MICHAEL J. ASTRUE, 
Commissioner of Social Security,                   Charles H. Evans, 
    Defendant‐Appellee.                            Magistrate Judge.

                                         O R D E R

        Lonald Heeman has suffered for years from debilitating back pain and depression. 
In September 2004, he applied for disability insurance benefits and supplemental security
income pursuant to the Social Security Act, 42 U.S.C. §§ 421, 423. After the state agency
turned him down, he requested a hearing before an administrative law judge. There too he
was unsuccessful, and the Appeals Council denied his request for agency review. He then
filed an action in the district court for review under 42 U.S.C. § 405(g). Acting with the
consent of the parties, see 28 U.S.C. § 636(c), a magistrate judge heard the case and found
No. 10‐3119                                                                            Page 2

that the agency’s decision was supported by substantial evidence. Although this was the
correct standard of review, we find too many gaps to permit endorsement of the ALJ’s
result, even under this deferential standard. We therefore reverse and remand the case to
the agency for further proceedings.

                                              I

                                        A. Back Pain

       Heeman has had problems with his back for a long time. In 1998, he underwent a
lumbar laminectomy that was successful for a time in relieving his pain. But on July 18,
2001, while at work, he re‐injured himself, causing pain that began in his back and radiated
down his right side through his right leg. From that time until the present, he has seen a
progression of doctors who have tried in a great number of ways to alleviate the severe pain
that he experiences. At times their efforts have had some positive effect, but overall nothing
has had a lasting impact. Heeman also suffers from severe depression, which has led him to
self‐mutilate and to experience suicidal ideation. To give a flavor of what he has been
through, we recount some (but not all) of his medical history.

       Immediately after his injury, Heeman went to the emergency room for treatment.
The doctor there did not take an x‐ray or an MRI; he concluded instead that Heeman had
experienced only a lumbar strain and prescribed a pain reliever and a muscle relaxer.
Several months later, Heeman began attending physical therapy sessions at the
recommendation of a Dr. Holt. He received temporary relief from this treatment, but in
October 2001 he was back in the emergency room complaining of pain and numbness down
his back and right leg. The doctor who saw him prescribed a different pain reliever and an
antispasmodic. Around the same time, treatment notes from his primary‐care physician, Dr.
Marshall Robert, indicate that Heeman consulted Dr. Koteswara Narla, a neurologist.
Dr. Narla administered an epidural steroid injection for the back pain.

        In November and December 2001, Heeman returned to Dr. Robert, complaining
again that pain was shooting down his back and his right leg. Dr. Robert diagnosed him
with spondylolisthesis (a forward slipping of the vertebra) and a herniated disc. Dr. Robert 
wrote in his notes that Dr. Holt had recommended a number of work restrictions, including
that Heeman should not lift more than 10 pounds, sit more than 50% of the time, or engage
in repetitive back bending. At the time, Heeman was apparently working for Dot Foods as a
“chaser.”  (The ALJ noted in his opinion that Heeman’s past relevant work was “as an
industrial truck operator, construction worker, landscape gardener, hand packager, and
fertilizer mixer.”) At that time, Dot had already placed Heeman on light duty. In December
2001, at Dot’s request, Heeman visited another doctor, who also diagnosed
No. 10‐3119                                                                             Page 3

spondylolisthesis and degenerative disc disease. 

       During 2002, Heeman attended physical therapy sessions, continued to see Dr.
Robert for pain medication, and on one occasion went to the emergency room where he
received some kind of injection for his pain. He tried working as a dishwasher at a bar, but
he quit after a week when he developed numbness in his hands. In November 2002, Dr.
Robert ordered an MRI of Heeman’s cervical spine; the test revealed a disc bulge and disc
protrusion that seemed to be compressing the spinal cord. In April 2003, Dr. Robert referred
Heeman to Dr. Claude Fortin, a pain specialist, who diagnosed him with “low back pain
syndrome” and gave him three epidural steroid injections and a nerve blocker.  Heeman
returned, however, still complaining of back pain. Dr. Fortin thought that Heeman’s
response to the injections suggested nerve root irritation, but the doctor reported that there
was a “paucity” of objective findings. 

       Nevertheless, in 2004 Dr. Fortin gave Heeman another epidural injection and
ordered another MRI. The results of that MRI were similar to those of the earlier one. Dr.
Fortin wanted Heeman to get a second opinion from Dr. Narla; Dr. Fortin also commented
that he thought that Heeman had “somewhat exaggerated pain behaviors.” Only
methadone seemed to be helping.

        As ordered, Heeman returned to Dr. Narla, who first reviewed the MRI and found
nothing too remarkable. But Heeman was still complaining of pain, and so Dr. Narla
decided to take more dramatic steps. He inserted a trial spinal stimulator, which is a device
that sends electric pulses to the spinal cord to relieve pain. But the stimulator did not work
either, and so Dr. Narla removed it after three days. In July 2005, Heeman returned to Dr.
Narla complaining that his pain was worse than ever (ranging from a 7 to a 10 on a 10‐point
scale). Dr. Narla prescribed morphine and an antidepressant.

                                       B. Mental Status

        In the meantime, Heeman’s mental health was also deteriorating. On May 24, 2005,
he had a psychological evaluation with Dr. Kujoth, to whom he reported that he had
difficulty sleeping.  Dr. Kujoth also observed that his ability to concentrate and think
abstractly was impaired. In August 2005, Heeman sought treatment at Mental Health
Centers of Central Illinois (MHCCI). Personnel there administered the Global Assessment of
Functioning (GAF) tests, and concluded that his score was a 45. (Heeman notes in his brief,
without contradiction from the Commissioner, that a GAF score of 50 or below indicates
“[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting)
or any serious impairment in social occupational or school functioning (e.g., no friends,
unable to keep a job). DSM‐IV‐TR.”) After that initial visit, Heeman went several times a
No. 10‐3119                                                                              Page 4

month to the MHCCI. Counselors there observed his evident pain. He admitted having
suicidal thoughts to them, and in February 2006 he told his counselor that he was cutting
himself on his forearm to cope with the pain. The arm was covered in a checkered pattern of
superficial cuts. Continued GAF testing through 2006 produced consistently low results:
March 30 (score of 50); June 8, July 24, August 4 (scores of 50); August 3 (score of 55). On
two occasions (October 11, 2007, and January 3, 2008), he scored as high as 60.

                                      C. Daily Activities

        Heeman’s daily activities were limited. He has a twelfth‐grade education, the nature
of which caused some confusion at the hearing. He obtained his high school diploma by
taking a course through the mail; it was his understanding that this was a diploma, not a
GED. At the time of the hearing on February 5, 2008, he was 43 years old; he lived with his
wife and his 15‐year‐old daughter in a mobile home. His wife, who supports the family
with a job as a checker, drove him to the hearing. The drive was about an hour long, but she
stopped twice along the way. Heeman’s medications “take the edge off” his pain, but at
least one leaves him feeling drowsy and dizzy. Heeman still has a driver’s license, but he
drives only 10 miles on average in a week. He has no hobbies or activities, and he needs
help getting into and out of the bathtub. His cooking is limited to making a sandwich. He
can fold clothes, but he cannot take them out of the dryer. Generally speaking, he
contributes very little to the ordinary chores around the house. 

                                               II

        After reviewing evidence from Heeman and a number of physicians and mental
health workers, the ALJ concluded that he was not disabled. Before engaging in the
required five‐step sequential evaluation, see 20 C.F.R. §§ 404.1520(a) and 416.920(a), the ALJ
first found that Heeman met the insured status requirement of the Act through June 30,
2004. At step one of the analysis, the judge found that Heeman had not engaged in
substantial gainful activity since July 18, 2001, his alleged onset date; at step two, the judge
agreed that he had two severe combination of impairments, degenerative disc disease and
depression, and that these impairments “more than minimally” affected his ability to
function. At step three, the judge decided that Heeman’s impairments did not meet or equal
any of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. This required the
ALJ to move on to step four, at which the question is whether the claimant is able to
perform his past relevant work. The ALJ concluded that Heeman could indeed perform his
past work as a fertilizer mixer, and so there was no need to consider step five, which shifts
the burden to the Commissioner to show that there is work in the national economy that the
claimant can perform.
No. 10‐3119                                                                                 Page 5

       The ALJ reviewed the evidence that we have outlined above. In rejecting Heeman’s
claim, he found the following problems with the evidence. First, he found an overall lack of
“objective medical evidence” that would explain the degree of pain that Heeman reported.
Second, he thought that Heeman had contradicted himself during the hearing:

       When challenged, he would take some time to think about how to answer the
       question. In doing so, he claimed to be confused because of his medications. 
       However, during the bulk of the hearing, he showed few signs of confusion as
       he stayed mentally engaged in what was happening. While complaining about
       his back, for which he rotated a number of times between sitting and standing,
       he leaned over the microphone while standing. He did this a number of times
       and stayed leaned over for significant periods while he answered questions. This
       is not in keeping with the allegations he made about having a bad back. The
       claimant also testified that he could only sit or stand for 30 minutes and that he
       could only rotate between the two for 60 to 90 minutes. However, his trip to the
       hearing was an hour. He waited for his hearing. It lasted an hour and he had
       another hour to get home. This is more than three hours of not lying down.

The judge also criticized Heeman for contradicting himself about his educational
background, thinking that at one point Heeman said he left school in the tenth grade, but at
another point that he had a high school diploma. But Heeman had tried to explain that he
received a “real” diploma, not a GED, after he took the correspondence course. At worst,
there was a misunderstanding here; we see nothing contradictory in the testimony. The ALJ
also minimized Heeman’s psychological problems. The judge wrote that Heeman did not
have any evidence of suicide attempts or hospitalizations for a psychological crisis. He did
not mention Heeman’s self‐mutilation or his records from the MHCCI. With respect to
concentration, the judge noted that Heeman was “capable of driving,” but he did not
mention the extremely limited nature of the driving Heeman does (one two‐mile round trip
five days a week). 

                                              III

        In our view, the ALJ erred in several respects: his mistaken insistence that the
“objective” medical signs had to corroborate Heeman’s reports of pain; his failure to take
into account not only Heeman’s repeated efforts to obtain relief from his pain, but also the
serious responses of the doctors Heeman saw; and finally his failure to address critical
evidence about Heeman’s depression. In a case very similar to this one, where a claimant
had back pain that was hard to pinpoint to a particular physical condition, we wrote that
“[m]edical science confirms that pain can be severe and disabling even in the absence of
‘objective’ medical findings, that is, test results that demonstrate a physical condition that
No. 10‐3119                                                                                Page 6

normally causes pain of the severity claimed by the applicant.” Carradine v. Barnhart, 360
F.3d 751, 753 (7th Cir. 2004). Quoting with approval from an Eleventh Circuit opinion, we
wrote that “[a] claimant’s subjective testimony supported by medical evidence that satisfies
the pain standard is itself sufficient to support a finding of disability. Indeed, in certain
situations, pain alone can be disabling, even when its existence is unsupported by objective
evidence.” Id., quoting from Foote v. Chater, 67 F.3d 1553, 1561 (11th Cir. 1995); see also
Johnson v. Barnhart, 449 F.3d 804, 806 (7th Cir. 2006); Bentley v. Shalala, 52 F.3d 784, 786 (8th
Cir. 1995).

        Heeman’s case, like many, does not present the extreme situation of pain entirely
unsupported by physical evidence; instead, the ALJ was questioning only whether he might
be experiencing the degree of pain he reported from his diagnosed degenerative disc
disease and spondylolisthesis. As we commented in Carradine, what is significant here (as
there) is the improbability that Heeman would have undergone all the procedures he did,
including the trial insertion of the spinal stimulator, his physical therapy, and his heavy
medications, just to create the impression that he was experiencing pain. Carradine, 360 F.3d
at 755; see also Diaz v. Prudential Ins. Co. of Am., 499 F.3d 640, 646 (7th Cir. 2007). Nor is it
probable that Heeman could have fooled his many doctors, not to mention the mental
health staff at MHCCI, for such a long time. 

        The ALJ also should not have relied so heavily on Heeman’s posture during the
hearing. Because this was a video hearing, the ALJ was not even in the same room with
Heeman, and so his ability to observe was limited. The judge seems to have assumed that
Heeman sat comfortably in the car while his wife drove for an hour to get to the place of the
hearing. But, unlike most people, Heeman could not, and did not, sit still for the full hour;
the two had to stop twice on the way. The ALJ had no personal knowledge of Heeman’s
behavior on the way home. Affidavits he and his wife submitted to the Appeals Council
reveal that the ALJ’s assumption was incorrect, and that Heeman had to lie down in the
back seat for the entire trip home because of his pain. 

       The ALJ’s comment that Heeman did not point to any emergency room visits or
hospitalizations for pain was also erroneous. During the hearing, Heeman testified that he
had been to the emergency room the night before for his neck pain. He submitted hospital
records to the Appeals Council documenting this visit. After the hearing, he also went to the
emergency room a few times. His doctor noted that “the Duragesic patch is the only pain
medication that we can safely use that does not have a potential to be a mechanism for
suicide.” 

        Lastly, the ALJ’s opinion does not adequately explain why the judge placed such
little weight on the evidence of Heeman’s depression. Apart from the concern his pain
No. 10‐3119                                                                           Page 7

doctors had with the risk of suicide, which we have just mentioned, there was substantial
evidence of the paralyzing effect that Heeman’s depression had. He testified that he thinks
of suicide every day. The judge did not address Heeman’s practice of cutting himself, which
is hardly normal behavior. Three or four days a week, Heeman said, he gets dressed but
then he goes back into his room, gets undressed, and stays home the rest of the day, unable
even to pick up his daughter from school. He locks himself in a room for half a day and
cries. And finally, his GAF scores have been consistently low, peaking at 60, but more often
in the 50 to 55 range. 

       Both because the ALJ apparently relied on evidence that did not support his
conclusions (e.g., Heeman’s trip to the hearing, his behavior there, his limited driving, his
testimony about his education, and the lack of physical causes of his pain) and also because
the ALJ did not adequately explain why he was rejecting substantial evidence of disability
based on both pain and depression, the judgment of the district court affirming the denial of
benefits is REVERSED and the case is REMANDED to the Social Security Administration for
further proceedings consistent with this order.